Citation Nr: 1756588	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to September 5, 2014 and in excess of 20 percent thereafter for a lumbar spine disability. 

2. Entitlement to an evaluation in excess of 10 percent prior to September 5, 2014 and in excess of 20 percent thereafter for right lower extremity radiculopathy. 

3. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

4. Whether a rating reduction from 10 percent to 0 percent for allergic rhinitis/sinus disability was proper. 

5. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1984 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. In February 2009, the RO proposed to reduce the rating for allergic rhinitis/sinus disability from 10 percent to 0 percent. In the May 2009 rating decision on appeal, the RO continued a 10 percent rating for a lumbar spine disability and reduced the rating for allergic rhinitis/sinus disability from 10 percent to 0 percent. In the June 2010 rating decision on appeal, the RO granted a separate 10 percent rating for right lower extremity radiculopathy, effective December 15, 2008. 

The RO furnished a March 2017 rating decision increasing the ratings for a lumbar spine disability and for right lower extremity radiculopathy to 20 percent each, both effective September 5, 2014. However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, the March 2017 rating decision granted service connection for left lower extremity radiculopathy, evaluated as 10 percent disabling, effective September 5, 2014. In June 2017, the Veteran's representative submitted a Notice of Disagreement (NOD) with the initial 10 percent rating for left lower extremity radiculopathy. Although a Statement of the Case has not yet been issued with respect to this issue, the Board finds that this appeal arose from the claim for the Veteran's right lower extremity radiculopathy, and as such, the Board has jurisdiction of the claim as part and parcel of the claim for a higher evaluation for the right lower extremity radiculopathy.  

In March 2013, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

Following a March 2017 Supplemental Statement of the Case (SSOC) addressing the Veteran's lumbar spine, allergic rhinitis/sinus disability, bilateral lower extremity radiculopathy, and TDIU claims, the Veteran's representative submitted correspondence in April 2017, in which the Veteran requested another videoconference hearing before the Board, stating that he disagreed with the conclusions of the SSOC and wished to offer further evidence in the form of his testimony. 

A Veteran is permitted a second Board hearing on a single appellate issue in several circumstances. For example, a replacement hearing may be conducted if a hearing had not been fully recorded or where transcripts of a hearing are lost or destroyed and the recording is no longer available, or if after a hearing before one Board member, a different Board member is assigned to decide an appeal; or following a remand by the United States Court of Appeals for Veterans Claims (Court). See 38 C.F.R. § 20.717; Arneson v. Shinseki, 24 Vet. App. 379, 385-86 (2011); and Cook v. Snyder, No. 15-0873, slip op. at 18 (U.S. Vet.App. Jan. 31, 2017) (holding that "[t]he Court is not adopting the veteran's reading of the statute, that he is entitled to a Board hearing at any time on any issue for any reason, []; instead, we hold that a claimant who received a personal hearing at one stage of appellate proceedings before the Board is not barred from requesting and receiving a Board hearing during a separate stage of appellate proceedings before the Board, namely, following a remand from this Court."). But see Cook v. Shulkin, No. 15-0873 (Vet. App. July 17, 2017) (granting VA's motion to stay the precedential effect of the Cook decision). The Board notes that none of the aforementioned conditions are applicable in the instant case. Additionally, the Veteran has not submitted any further evidence since his April 2017 correspondence, nor has he indicated that any new hearing testimony would provide evidence that is not currently of record. Accordingly, the Board finds no compelling reason to afford the Veteran a second Board hearing. 

In June 2014, the Board remanded this case for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The Veteran's claims for entitlement to an increased rating for a lumbar spine disability, increased ratings for bilateral lower extremity radiculopathy, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In a September 2006 rating decision, service connection for allergic rhinitis/sinus disability was established and rated as 10 percent disabling effective May 13, 2005.

2. In a February 2009 rating decision, the RO proposed reducing the Veteran's disability rating for allergic rhinitis/sinus disability from 10 percent to 0 percent. 

3. In a May 2009 rating decision, the Veteran's disability rating for allergic rhinitis/sinus disability was reduced from 10 percent to 0 percent, effective August 1, 2009. 

4. At the time of the reduction of the Veteran's benefits, his evaluation for allergic rhinitis/sinus disability had been in effect for less than five years.

5. Sustained improvement of the Veteran's service-connected allergic rhinitis/sinus disability has not been shown.


CONCLUSION OF LAW

The reduction from 10 percent to 0 percent effective August 1, 2009, was not proper, and the requirements for restoration of a 10 percent disability evaluation for allergic rhinitis/sinus disability, have been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.97, DC 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. § 5103 (a) (West 2012); 38 C.F.R. § 3.159 (b) (2017). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters in January 2009 and July 2014.

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records and post-service VA treatment records and reports, as well as Social Security disability (SSA) records have been obtained. The Veteran was afforded VA examinations with opinions as well as the opportunity to give testimony before the Board. All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, in June 2014, the Board remanded this matter to the AOJ for further development. The AOJ completed all requested development and the Board finds that there has been substantial compliance with the prior remand instructions such that no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Reduction Analysis

Allergic Rhinitis/Sinus Disability

In a September 2006 rating decision, service connection for allergic rhinitis/sinus condition was established and rated as 10 percent effective May 13, 2005. In a February 2009 rating decision, the RO proposed reducing the Veteran's disability rating for allergic rhinitis/sinus condition from 10 percent to 0 percent and, in a May 2009 rating decision, the Veteran's disability rating for allergic rhinitis/sinus condition was reduced from 10 percent to 0 percent, effective August 1, 2009.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105 (e) (2017).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344 (a) (2017).

However, the provisions of 38 C.F.R. § 3.344 (c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 38 C.F.R. § 3.344 (2017).

As an initial matter, the Board notes that because the 10 percent rating for allergic rhinitis/sinus was not in effect for a period exceeding five years (from May 13, 2005 to July 31, 2009), the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of disability ratings do not apply. See 38 C.F.R. § 3.344 (2017). Nevertheless, the Board is required to comply with several more general VA regulations applicable to all rating reductions regardless of the rating level or the length of time during which the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017). Section 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history." Similarly, 38 C.F.R. § 4.2  provides: "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present." Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability." Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet.App. 589, 594   (1991). Moreover, 38 C.F.R. § 4.13 provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms." Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown (Kevin), 5 Vet.App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition"). Furthermore, 38 C.F.R. § 4.10  provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment," and 38 C.F.R. § 4.2  directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work." "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."

The Board notes that appropriate due process procedures were followed with respect to the rating reduction. Specifically, in a February 2009 rating decision, the Veteran was informed of the proposed reduction for the allergic rhinitis/sinus condition. A March 2009 notification letter informed the Veteran of his right to submit evidence showing that such change should not be made as well as his right to a hearing. Thereafter, a May 2009 rating decision reduced the award, effective August 1, 2009. Thus, the due process procedures set forth in 38 C.F.R. § 3.105 (e) were met. 

As noted above, service connection for allergic rhinitis/sinus was established by a September 2006 rating decision. The Veteran's 10 percent evaluation was assigned based on an August 2006 VA examination. At that time, it was noted that the Veteran had a diagnosis of allergic rhinitis/sinus condition. Service treatment records showed facial trauma after a fight in July 1985 and there was a question of fracture of the right zygoma. An X-ray at the time showed mild diastasis/space of the right zygomatic/temporal suture, with thickening of the left maxillary sinus. The examiner opined that it was at least as likely as not that his rhinitis/sinus condition had its onset during military service, citing a July 1985 x-ray finding of thickening of the left maxillary sinus. The RO assigned a 10 percent disability evaluation based on the Veteran's reports of use of Sudafed in the spring of each year and as needed throughout the year and occasional tenderness in the frontal sinus area. He had no surgery on his sinuses or nose and did not use an inhaler. The examiner mentioned to the Veteran that he had an injury in service as a result of a fight, and the Veteran recalled having trouble with his right cheek at the time. The Veteran reported occasional tenderness in that area, as well as above both eyes in the frontal sinus area. The Veteran had no periods of incapacitation. A CT of the sinuses showed extensive paranasal sinus disease. See August 2006 VA Examination Report; see also, August 2006 Diagnostic Radiology Report; September 2006 Rating Decision. 

A March 2007 VA examination noted that the Veteran had no significant changes to his condition since the August 2006 examination. It was noted that in the fall of 2006 he developed a runny nose and felt congested and was treated with a Z-Pak antibiotic and his symptoms resolved. The Veteran had intermittent rhinitis with clear mucus as well as interference breathing through his nose, which remained unchanged and constant. The Veteran had no periods of incapacitation. See March 2007 VA Examination Report. 

In January 2009, the Veteran underwent a VA examination. The examiner noted a history of non-incapacitating episodes with symptoms including purulent drainage and sinus pain during such episodes.  It was noted that the Veteran had one episode that lasted approximately 3-4 days in the year prior to the examination. Current rhinitis symptoms were noted as nasal congestion, excess nasal mucus, itchy nose, watery eyes, and sneezing with occasional breathing difficulty. No sinus symptoms were noted. The last sinus infection requiring antibiotics was in 2007. There were no signs of nasal obstruction and no nasal polyps. There was no permanent hypertrophy of turbinates from bacterial rhinitis and no rhinoscleroma present. See January 2009 VA Examination Report. 

In his March 2013 Board hearing, the Veteran indicated that he takes over the counter medications, including Sudafed, and a prescribed nasal spray to treat his rhinitis/sinus condition on a regular basis. The Veteran asserted that he does not feel that his sinuses have improved but that he had not gone to the doctor about the condition often because his doctor is an hour-long drive away from where he lives. See March 2013 Hearing Transcript. 

The Veteran underwent a VA examination in February 2016. The Veteran has a diagnosis of chronic sinusitis and allergic rhinitis. The Veteran reported using over the counter Claritin and saline spray to treat his conditions. He reported constant stuffiness and feeling "clogged up all the time." He reported frequent drainage that was worse in the morning and evenings. The examiner indicated that the sinuses/type of sinusitis currently affected by the Veteran's chronic sinusitis was maxillary and sphenoid. He further noted chronic sinusitis detected only by imaging studies, pain and tenderness of the affected sinus, and crusting. He noted that the Veteran had chronic sinusitis per a CT completed at VA Maine HCS. Crusting and narrowing of the nasal passages were observed on visual inspection. The Veteran had no incapacitating episodes of sinusitis, but had 7 or more episodes of non-incapacitating episodes in the 12 months preceding the examination. See February 2016 VA Examination. 

The Board finds that, in its February 2009 proposal for reduction and subsequent May 2009 rating decision, the RO did not offer any discussion or analysis of the Veteran's current findings with respect to the regulations pertaining to rating reduction cases, and simply applied the rating criteria to the objective findings from the single January 2009 VA examination. The RO did not discuss or otherwise indicate whether there had been any actual improvement in the Veteran's allergic rhinitis/sinus condition, or its effect on his ability to function under the ordinary conditions of life and work. In particular, there was no discussion of whether allergic rhinitis/sinus disability is a disease subject to temporary or episodic improvement. 

Furthermore, subsequent testimony by the Veteran at his Board hearing and the February 2016 VA examination show numerous complaints of sinus congestion and several instances of non-incapacitating episodes. Notably, in Ardison v. Brown, 6 Vet. App. 405 (1994), the U.S. Court of Appeals for Veterans Claims (Court) held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist. In this case, it appears likely that the Veteran's allergic rhinitis/sinus disability did not actually resolve but was just inactive at the time of the January 2009 VA examination. Pertinent post-reduction evidence favorable to restoring the rating must be considered. See Dofflemeyer v. Derwinski, 1 Vet. App. 589, 594 (1991).

Thus, the Board finds that the May 2009 rating decision that reduced the 10 percent rating to 0 percent was improper and is void ab initio. Accordingly, the 10 percent evaluation for the allergic rhinitis/sinus disability is restored. 
	




ORDER

The reduction from 10 percent to 0 percent for the service-connected allergic rhinitis/sinus disability was not proper; a 10 percent disability evaluation effective August 1, 2009, is restored; the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability was evaluated as 10 percent disabling for the initial period at issue from May 13, 2005 to September 4, 2014, and has been evaluated as 20 percent disabling effective since September 5, 2014, under 38 C.F.R. § 4.71a, DC 5242-5243. The Veteran was last afforded a VA examination for his lumbar spine disability in September 2014. The record indicates that a request for a back examination was made in March 2016 and that the Veteran failed to report for his examination scheduled on April 20, 2016. The RO indicated that they had spoken with the Veteran's wife to schedule an examination and that a notification letter was sent to the Veteran on April 6, 2016.  

Subsequent to the Veteran's most recent VA examination in September 2014, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

In the instant case, while the Veteran's September 2014 back examination indicated that testing for pain on range of motion was conducted, there was no indication of whether testing was performed on active or passive motion or on weight-bearing and nonweight-bearing. See September 2014 Thoracolumbar Spine Disability Benefits Questionnaire. As the previous VA examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Bilateral Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy was evaluated as 10 percent disabling prior to September 5, 2014 and has been evaluated as 20 percent disabling thereafter. The Veteran's left lower extremity radiculopathy has been rated as 10 percent disabling since September 5, 2014. The last examination evidence of record for the Veteran's bilateral lower extremity radiculopathy was contained in the September 2014 VA back examination. As the VA examination requested in this remand would include findings relevant to the proper evaluation for the radiculopathy of the bilateral lower extremities, the Board finds it would be premature to decide those claims at this time.

TDIU

Adjudication of the claim for a TDIU rating must be deferred pending the aforementioned development.

Additionally, as this case must be remanded for the foregoing reasons, recent VA records should also be obtained. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Schedule the Veteran for a VA examination by an appropriate examiner so as to determine the level of impairment due to his service-connected lumbar spine disability in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016) and radiculopathy of the lower extremities. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

d) The examiner should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should set forth a complete rationale for the conclusions reached. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested medical examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


